


Exhibit 10.8

 

AGREEMENT

 

THIS AGREEMENT, made and entered into this 29th day December 2009 by and between
MOUNTAINEER PARK, INC. (hereinafter referred to as “Track”), which is licensed
by the West Virginia Racing Commission to conduct thoroughbred racing at the
Mountaineer Race Trace and Gaming Resort (hereinafter referred to as
“Mountaineer Park”), and MOUNTAINEER PARK HORSEMEN’S BENEVOLENT AND PROTECTIVE
ASSOCIATION, INC. (hereinafter referred to as “HBPA”).

 

WITNESSETH:

 

WHEREAS, it is the mutual intent and purpose of the above parties to set forth
the basic agreement covering purse structure and other matters of mutual
interest and concern and to comply with West Virginia statutory requirements for
a contract; and

 

WHEREAS, the parties recognize the need for defining and describing the business
relationship between Track and HBPA so that they may direct the business of
thoroughbred horse racing at Mountaineer Park in the best interest of all
parties concerned.

 

NOW, THEREFORE, in consideration of the benefits and advantages accruing to each
of the parties hereto, do by these presents hereby agree, bind and obligate
themselves to each other as follows, to-wit:

 

1

--------------------------------------------------------------------------------


 

ARTICLE I

DEFINITIONS

 

1.                                       The term “purse schedule” shall mean
the total daily distribution for all races scheduled and conducted.

 

2.                                       The term “purse schedule distribution”
shall mean the amount allocated for each and every race based upon age, class,
distance and type of race.

 

ARTICLE II

HBPA EXCLUSIVE BARGAINING AGENT

 

1.                                       Exclusive Representation. The
Mountaineer HBPA is currently recognized by the West Virginia Racing Commission
and the Racing Association to be the duly qualified and exclusive representative
of the majority of the owners and trainers of live thoroughbred horse racing,
within the meaning of the Interstate Horseracing Act (15 U.S.C. § 3001, et
seq.)(the “Act”).  The Racing Association shall only negotiate with the
exclusive bargaining agent or representative of the Mountaineer HBPA. Any
negotiation or discussion of the terms and provisions of this Agreement, or any
amendment thereto, or any Agreement which shall supersede the terms and
provisions of this Agreement with any person, or entity or representative of an
entity that is not the exclusive bargaining agent representative of the
Mountaineer HBPA shall constitute a breach of this Agreement, provided that at
such time the Mountaineer HBPA remains the duly qualified and exclusive
representative of the majority of the owners and trainers of horses at
Mountaineer Racetrack. Furthermore, the Racing Association shall not insert any
term or provision which conflicts with the Mountaineer HBPA’s exclusive
representation of owners and trainers of live thoroughbred racing into any
contract or

 

2

--------------------------------------------------------------------------------


 

agreement arising out of the use of the Racing Association’s facilities and/or
participation in the live horse races conducted at the Racing Association.

 

The Racing Association agrees that it shall negotiate with and conduct any and
all business which is the subject of this Agreement and any matters reasonably
related to any provisions of this Agreement with the duty elected officers of
the Mountaineer HBPA or their duly designated representatives.

 

The HBPA agrees that it shall provide to the Racing Association, in writing, on
an annual basis, the names and addresses of each duly elected member of the
Mountaineer HBPA Board of Directors, the names and addresses of each duly
elected officer of the Mountaineer HBPA, and the names and addresses of each
representative duly designated by the Board of Directors of the Mountaineer
HBPA, who shall have the authority to negotiate with the Racing Association.

 

HBPA promises that it will exercise any and all authority to require its members
to comply, when possible, with the intent and terms of this Agreement.

 

ARTICLE III

RACING SCHEDULE

 

1.                                       During the term of this Agreement,
Track shall each year use its best efforts to conduct racing for 210 days and
periodically provide schedules to the HBPA, it being understood that (a) Track
shall not be in breach of this Agreement so long as it requests a license from
the West Virginia Racing Commission to conduct racing, and in fact conducts
racing, for not less than the minimum number of days required by the West
Virginia racing statute, which is currently 210. HBPA acknowledges that Track,
consistent with its best efforts commitment, would not be expected to conduct
racing on

 

3

--------------------------------------------------------------------------------


 

more than five (5) days in a calendar week and may cancel racing days based on
inclement weather, unavailability of horses or jockeys, and economic factors.

 

Within seven (7) days of cancellation of a race day, Track shall reschedule such
race day and provide notice to HBPA of the rescheduled dates to the extent
necessary to achieve the minimum number of days required by the West Virginia
racing statute. Track agrees, subject to availability of horses, to program no
less than ten (10) races per day for the months of March through August (except
for WV Derby Day @ 9 races) and not less than nine (9) races per day for the
months September through December.

 

2.                                       Track agrees that it will not
discontinue racing for a period of more than one (1) three (3) week period in
any calendar year, with the exception of January and February unless agreed upon
by the HBPA, except in the event of an act of God or other catastrophe, or
conditions beyond the foreseeable control of Track.

 

ARTICLE IV

MINIMUM PURSE AND PURSE SCHEDULING

 

1.                                       During the term of this agreement the
daily minimum purse schedule shall be established by the track prior to the
first live racing date each year. The HBPA and the track will work together to
set the starting minimum purse schedule taking into consideration current
funding levels and current year projections of funding sources. During the
racing calendar year, the Track may increase or decrease the purse schedule in
effect as of first live racing date each year by up to 20% during any calendar
year. The Track will review the funding levels and projections with the HBPA.

 

4

--------------------------------------------------------------------------------


 

2.                                       Track will establish and publish a
purse schedule distribution, which shall show the purse schedule distribution
planned for various classes of horses at various distances. Such schedule shall
be updated as necessary. Said schedule with any amendments thereto shall be
posted in the Racing Secretary’s office. In the event of a purse schedule
distribution decrease, the purses for bottom claiming races shall not be reduced
unless the purses for all races are also reduced (though not necessarily by the
same percentage, if the decreased percentage difference from the top to the
bottom is more than 10% it will require HBPA approval (excluding stakes races).
In the event of a purse schedule distribution increase, the purses for all races
shall be increased (though not necessarily by the same percentage. If the
increased percentage difference from the top to the bottom is more than 10%, it
will require HBPA approval. (Excluding stake races)

 

3.                                       Not withstanding the above, track will
not be obligated to go into an overpayment situation at any time during the life
of this agreement.

 

4.                                       Purses for Stakes races shall not
exceed, in the aggregate, 6% of the total purses paid, from the purse account,
in the immediately preceding calendar year excluding the amounts paid for stake
races and amounts received for sponsorship of races unless otherwise authorized
by HBPA. Track shall determine the number of and purses for stake races and
submit the stakes schedule to HBPA for written comment.

 

5.                                       Track agrees to pay purses back through
not less than ten (10) places according to the following chart. Any place not
paid reverts back to winner.

 

5

--------------------------------------------------------------------------------


 

Finish

 

Percent of Purse

 

1

 

58

%

2

 

20

%

3

 

10

%

4

 

5

%

5

 

2

%

6

 

1

%

7

 

1

%

8

 

1

%

9

 

1

%

10

 

1

%

 

6.                                       Year round start fee is charged in
exchange for training facilities being open to horsemen free of charge at all
times.

 

7.                                       The owner of each horse starting in a
race will be charged a start fee of: (i) $15.00 per horse per start in any race
having a total purse of less than $19,499.00, and (ii) $25.00 per horse per
start in any race having a total purse of $19,500.00 or more.  These start fees
will be deducted from owners’ accounts and paid to the Track by the horsemen’s
bookkeeper. Upon mutual discussion and agreement between the Track and the HBPA,
the threshold for start fees may be adjusted in the event of purse increases or
decreases.

 

8.                                       It is understood by both parties that
purse schedules shall not be in conflict with the rules of racing of the West
Virginia Racing Commission as presently constituted or amended.

 

ARTICLE V

PURSE FUNDS

 

1.                                       During the term of this Agreement,
Track shall pay purse monies:

 

(a)                                  as provided by state law; and

 

6

--------------------------------------------------------------------------------


 

(b)                                 any additional percentage of the mutuel
handle which may be legislated and incorporated into the West Virginia Code
during the period of this Agreement, if specifically legislated for purses.

 

2.                                       In the event any Underpayment Money
exists in the purse account at the end of any calendar year, then said
Underpayment Money shall be added to the sum payable in purses for the next
succeeding year.

 

3.                                       This is an agreement regarding the
proceeds from video lottery terminals as provided in West Virginia Code
29-22A-7(a)(6).

 

ARTICLE VI

REVENUE FROM OFF-TRACK BETTING AND TELEPHONE WAGERING

 

1.                                       In the event the Track, HBPA or
horsemen receive additional revenue or payments from telephone wagering from
whatever source derived, whether as a result of legislation, by contract and/or
modification of the rules of the West Virginia Racing Commission, fifty percent
(50%) of the off-track betting and telephone wagering adjusted net revenues
shall be retained by the Track and fifty percent (50%) shall be allocated to
purses.

 

2.                                       Revenue from live, export and import
wagering will be distributed in accordance with West Virginia Code.

 

3.                                       Revenue from Video Lottery Terminals
will be distributed in accordance with West Virginia Code.

 

ARTICLE VII

CONDITION BOOK

 

1.                                       HBPA represents that it has created a
Condition Book Committee to consult with horsemen concerning the conditions of
racing and to make known to Track

 

7

--------------------------------------------------------------------------------


 

the results of their consultations. Track agrees that this Committee shall have
the right to meet with appropriate Track personnel to discuss and comment on
each condition book at least seventy-two (72) hours before printing in order to
permit Committee review, suggestions, and recommendations. Track will give due
consideration to the Committee’s suggestions and recommendations.

 

2.                                       Track reserves the right to raise the
bottom claiming price to $6,000 for the life of the contract.

 

ARTICLE VIII

RACING COMMITTEE/ARBITRATION

 

1.                                       Track and the HBPA shall organize and
maintain a joint committee (hereinafter the “Racing Committee”) to address
issues related to and associated with live racing at Mountaineer Race Track. The
HBPA and Track shall each appoint three (3) representatives to the Racing
Committee. The Racing Committee shall have no authority to alter the terms and
conditions of this Agreement.

 

2.                                       In the event there is a disagreement
between the parties as to whether any party has complied with the terms or
conditions in this Agreement, then Track and the HBPA shall each choose an
Arbitrator and the two Arbitrators shall choose a third Arbitrator. The Board of
Arbitrators shall decide the issues involved and each party agrees to be bound
by the decision of the arbitrations panel, provided, however, that the
arbitrators’ decision shall not be binding on the parties with respect to
matters of Federal law.”

 

8

--------------------------------------------------------------------------------


 

ARTICLE IX

STALLS

 

1.                                       It is recognized by both parties that
effective stall utilization is important to Track management and that equitable
allocation is essential to the livelihood of horsemen.

 

2.                                       Track shall not discriminate in the
allocation of stalls by reason of HBPA membership or activity or condone its
representatives or employees discriminating in the allocation of stalls.

 

3.                                       Track shall make every effort to
provide horsemen with fifteen (15) days prior notice of the acceptance or
rejection of stall applications and may demand immediate confirmation from the
horsemen of their intent to use allotted stalls.

 

4.                                       A Stall Committee consisting of a
Director of Racing, Racing Secretary, and Association Steward shall hear any
disputes regarding allocation of stalls.

 

5.                                       Upon seven (7) days prior notice, Track
shall have the right to take from any horsemen any stall that management
believes in good faith is not being used for racing purposes.

 

6.                                       Track shall permit accepted horsemen to
use the stalls at its racetrack barns and other facilities as they exist on the
date hereof for training purposes without charge for horses qualified to race at
Mountaineer Park.

 

7.                                       Track agrees to provide stall and shed
row area with proper fill within a reasonable time period, upon written request
of HBPA.

 

8.                                       Any change in present stall application
form that affects horse or trainer eligibility for stalls shall be approved by
HBPA.

 

9

--------------------------------------------------------------------------------


 

ARTICLE X

BARN AREA

 

1.                                       Barn area will be available to horsemen
at all times and the racetrack will be available to horsemen during scheduled
training times. When racing is discontinued during January and February, barn
area will be open. Track will be open for training four (4) days per week.
Starting gate will be available a minimum of three (3) days per week after the
second week in February..

 

2.                                       HBPA recognizes an obligation of
horsemen and backside personnel to maintain the stable area. in a sanitary
condition, free from Titter and other foreign objects. HBPA will use its best
efforts to ensure that horsemen and their employees fulfill their obligations in
this regard. Track retains its right to discipline (including removal) horsemen
or their employees who fail to obey Track’s published rules and regulations.

 

3.                                       Track shall maintain all barn area
restroom facilities in a safe and healthy environment.

 

4.                                       During winter months, Track agrees to
maintain both main roads leading to and from the racetrack, between all barns
and all horsemen parking lots, for both training and racing purposes. These
roads are designated as the road going past the rec hall/kitchen and the other
road leading from the stable gate. Reasonable efforts before 7:00 a.m. will be
made to keep these areas salted and ice-free so as not to be hazardous to horses
or backside personnel. Track further agrees to make necessary repairs to the
backside and stall areas as deemed necessary from the monthly inspection
conducted.

 

10

--------------------------------------------------------------------------------

 

 

ARTICLE XI

RACING SURFACES

 

1.                                       The Track Surface Committee consisting
of two horsemen, two jockeys, (appointed by their respective associations), the
track superintendent, a representative of the Racing Commission, the State
veterinarian, a steward, and a representative of Track shall meet pursuant to a
published schedule to assess track surface conditions and agree to any actions
to be taken with respect to maintenance of the racing surface. Track shall
maintain the Track in accordance with the reasonable direction of the Track
Surface Committee.

 

2.                                       Trainers shall, at reasonable times and
upon reasonable notice to the office of the Director of Racing, have the right
to enter onto the track for the purpose of determining the safety of the racing
surface.

 

3.                                       Track shall keep the racing surface
safe, uniform, harrowed, and watered.

 

4.                                       Track, with a member of the HBPA Track
Committee, will take soil samples of both the dirt and turf surfaces within 5
days of each of the following dates: Turf track-April 15 and August 15, Dirt
track-February 1, May 1, and August 1 and as the Track Surface Committee may
request. Samples will be sent to a mutually agreed upon testing laboratory. Upon
completion and receipt of laboratory results, Track Surface Committee will make
recommendations and forward said recommendations to the Director of Racing.
Costs of testing and results will be shared evenly by the Racing Association and
the HBPA.

 

11

--------------------------------------------------------------------------------


 

ARTICLE XII

PADDOCK BLACKSMITH

 

HBPA may contract with a paddock blacksmith who shall not be deemed an employee
of Track or HBPA but an independent contractor, to be available in the paddock
for each race on each and every race day. Track shall reimburse HBPA for the
cost of the blacksmith in an amount not to exceed $100 per live racing day.

 

ARTICLE XIII

FIRE AND LIABILITY INSURANCE

 

Track shall pay to HBPA annually, on or before May 15th of each year during the
term of this Agreement, the actual cost of the HBPA’s proportional assessment of
a policy of fire and hazard insurance (maintained by the national HBPA)covering
horses and tack belonging to horsemen.

 

Because of this payment for the Fire and Disaster Insurance Plan, the
Mountaineer HBPA shall indemnify and hold Racing Association harmless from and
against any damage, loss, action, judgment, cost or expense (including
reasonable attorneys’ fees) resulting from any claim, demand or cause of action
made or brought by a Horsemen for any loss covered by the Fire and Disaster
Insurance Plan.

 

ARTICLE XIV

DEAD HORSE REMOVAL

 

The cost of removing dead horses resulting from track-related injuries shall be
paid by the Track. The cost of removing dead horses resulting from
non-track-related injuries shall be paid by one half by HBPA and one half by
Track.

 

12

--------------------------------------------------------------------------------


 

ARTICLE XV

NO MONOPOLY ON GOODS AND SERVICES

 

Track shall not establish or impose upon horsemen a monopoly, restriction or
requirement regarding the use of blacksmiths, feed men, track supplier,
veterinarians or other services customarily used by horsemen. Track will permit
any supplier of commodities or services to enter the stable area; provided,
however, that such supplier of services or commodities has received a clearance
from management and the West Virginia Racing Commission, which will authorize
admission to the stable area. Track agrees not to unreasonably withhold said
clearance. Any owner or trainer stabled on grounds will be permitted at any time
to haul in hay or grain for his own use only.

 

ARTICLE XVI

PERSONNEL IDENTIFICATION

 

Track shall bear all expenses incurred for the preparation of the identification
badges to be worn by backstretch personnel on a first issue. All lost badges
shall be paid for by the individual who loses the badge.

 

ARTICLE XVII

TATTOOING OF HORSES

 

The cost of lip tattooing shall be borne by the owners or trainers of the horse
being tattooed and not by the Track or HBPA.

 

ARTICLE XVIII

HBPA AMENITIES

 

1.                                       Track shall provide a business office
for the duly elected representatives and officers of HBPA.

 

13

--------------------------------------------------------------------------------


 

2.                                       Track shall provide temporary
front-side parking consisting of sixty-eight (68) spaces designated for trainers
only.

 

3.                                       Track shall provide adequate parking,
admission passes and courtesies for horsemen.

 

4.                                       Track shall provide to HBPA two hundred
twenty five (225) programs each racing day during the week and two hundred fifty
(250) programs on each racing day that falls on a Saturday, Sunday, holiday, and
West Virginia Derby Day.

 

5.                                       Track shall provide fifty (50) parking
spaces for owners.

 

ARTICLE XIX

HORSEMEN’S BOOKKEEPER

 

A Horsemen’s Bookkeeper shall be employed by the Track and shall be subject to
the policies generally applicable to Track’s employees. The Horsemen’s
Bookkeeper shall perform those functions set forth from time to time by statute,
and Track shall provide such equipment as shall be reasonably necessary for the
performance of the Horsemen’s Bookkeeper’s statutory duties.

 

ARTICLE XX

HORSEMEN’S BOOKKEEPER ACCOUNT

 

The following accounts shall be maintained by the Horsemen’s Bookkeeper in the
same bank in which such accounts are currently maintained, so long as such
bank’s tees for services remain competitive with other banks in West Virginia.

 

First Account — “Horsemen’s Daily Account” — The Horsemen’s bookkeeper shall
establish a checking account into which the following shall be deposited:
(a) purse money, stake fees: (b) any owner or trainer deposits; and (c) all
moneys received as a result of claims made by horsemen or owners in connection
with the races. All of the

 

14

--------------------------------------------------------------------------------


 

funds in this account are recognized as being the sole property of the horsemen,
jockeys, etc., as reflected by the records maintained by the Horsemen’s
Bookkeeper. Track agrees to deposit to the Horsemen’s Daily Account each day the
full amount due owners for purses earned that day. Track agrees to deposit all
other Horsemen’s Bookkeeper Account deposits (i.e., claims, etc.) a minimum of
once per week to the Horsemen’s Daily Account. All interest earned on this
account will be considered the sole property of HBPA.

 

Second Account —  “Horsemen’s Reserve Account” — The Horsemen’s bookkeeper shall
establish and maintain a reserve account into which all Underpayment Money
(described above) shall be deposited. All of said Underpayment Money shall be
used for purses. All interest earned on this Underpayment Money shall be
considered the sole property of the Horsemen and shall be added to the purse
account to be used for the payment of purses.

 

ARTICLE XXI

HBPA ADMINISTRATIVE FUND

 

Track agrees to pay to HBPA during the term of this Agreement an amount equal to
one-half percent (½%) of the total amount distributed for purses. Said sums
shall be deemed as purse money but shall not be withheld or deducted from any
single purse, but deducted from the percent allocated to purses by the State.
The sums due HBPA shall be paid by the end of each month.

 

ARTICLE XXII

SECURITY

 

Track agrees to provide and maintain reasonable security at its main gate and
such other gates providing ingress and egress to its stable areas.

 

15

--------------------------------------------------------------------------------


 

ARTICLE XXIII

STARTING GATE

 

1.                                       Track agrees to provide minimum of ten
(10) assistant starters for each and every race and on each and every race day.

 

ARTICLE XXIV

DAILY MEETING FIGURES

 

The pari-mutuel handle and purse distribution figures as well as the percentage
figures which represent the relationship between purses and the total of
pari-mutuel handle, shall be given to the HBPA office each day of a race meet in
progress.

 

ARTICLE XXV

VALUABLE PROPERTY RIGHT

 

Track recognizes that the horses and participants in races and related events
occurring prior or subsequent to the running of a race are valuable property
rights belonging to the owners and trainers, and the Track will not produce or
exhibit still or motion pictures, videotapes, radio or television programs, or
authorize or license others to make or exhibit motion pictures or television
programs of any of said events without prior consultation and written agreement
of the HBPA, it being understood, however, that (i) Track may use such
depictions for the promotion of Track’s business; and (ii) this provision is not
intended to affect the simulcasting, which is governed in all respects by the
parties’ separate agreement of this date concerning simulcasting.

 

ARTICLE XXVI

INVALIDITY OF ANY PART OF THIS AGREEMENT

 

In the event any provision, item or clause of this Agreement or the application
thereof is held invalid, such invalidity shall not effect the remaining
provisions, items or

 

16

--------------------------------------------------------------------------------


 

clauses or application of this Agreement, and, to this end, it is agreed by the
parties that this Agreement is severable.

 

ARTICLE XXVII

SIMULCASTING

 

Both the HBPA and the Track mutually benefit from collecting the highest
possible fee for the Track’s import and export signal. The HBPA acknowledges,
however, that the Track requires flexibility to negotiate in a commercially
reasonable manner with third parties regarding the fee the Track will receive
for the Track’s import and export signal. The HBPA therefore agrees that the
HBPA will not object to any contract entered into between the Track and a third
party that provides for a commission rate paid to the Track in excess of 3% of
gross handle from all North American Thoroughbred and Standardbred Race Tracks
and Race Track owned OTB’s, 4% of gross handle from all North American Greyhound
Tracks and 6% of gross handle from all ADW sites.

 

Simulcasting at the Track shall be governed by the West Virginia statutes and
the Federal Interstate Horse Racing Act of 1978. A Simulcasting Agreement and
site approval executed simultaneously with this Agreement shall be a part of
this Agreement (Exhibit A). To the extent there is a conflict between this
Agreement and the Simulcasting Agreement with respect to matters relating to
live racing, then the terms of this Agreement shall control.

 

ARTICLE XXVIII

TERM

 

The term of this Agreement shall commence January 1, 2010, and shall terminate
on December 31, 2012. However, this Agreement is binding only during the

 

17

--------------------------------------------------------------------------------


 

periods during which the Track is permitted to operate permitted activities as
defined in the Racetrack Video Lottery Act of 1994 as amended.

 

ARTICLE XXIX

INTEGRATION

 

This Agreement constitutes the entire agreement between the parties hereto with
respect to the subject matter contained herein and supersedes any prior
agreements between the parties hereto either oral or written.

 

WITNESS the following signatures:

 

MOUNTAINEER PARK, INC.

MOUNTAINEER PARK HORSEMEN’S BENEVOLENT AND PROTECTIVE ASSOCIATION, INC.

 

 

 

 

 

/S/ JACK SOURS

 

 

/S/ REMBRANDT WRIGHT

By:

Jack Sours

 

By:

Rembrandt Wright

Its:

President

Its: 

President

 

18

--------------------------------------------------------------------------------


 

AGREEMENT

 

THIS AGREEMENT (the “Agreement”) is made and entered into this day of
                              , by and between Mountaineer Park, Inc. (the
“Track”) a corporation licensed by the West Virginia Racing Commission to
conduct thoroughbred racing at Mountaineer Race Track and Gaming Resort (the
“Mountaineer Park”), and the Mountaineer Park HBPA Benevolent Trust (the
“Trust”), a conduit trust established by Mountaineer Park Horsemen’s Benevolent
and Protective Association, Inc. (the “HBPA”) and the trustees of the Trust.

 

BACKGROUND

 

The Trust was established out of a general concern for the welfare and
well-being of those individuals who are not employed by the Track or the HBPA,
but whose primary source of income is derived from the racing, training, and
care of thoroughbred horses at Mountaineer Park. The Trust will provide certain
health and other benefits to individuals associated with Mountaineer Park to
help defray the cost of medical and other expenses incurred by such individuals
that are not covered by commercial health or other insurance. The Track has
agreed to pay over certain amounts in order to fund the Trust and the Trust has
agreed to administer such funds.

 

NOW, THEREFORE, in consideration of the mutual promises set forth herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

 

1.               FUNDING The Track shall pay over to the Trust monthly, in
arrear, an amount equal to 1 ½% of the total amount distributed for purses.

 

2.               TERM The term of this Agreement shall commence on January 1,
2010, and shall continue until December 31, 2012. This Agreement is binding,
however, only during the periods, which the Track is authorized to operate
“permitted activities” as, defined in the Race Track Video Lottery Act of 1994.

 

19

--------------------------------------------------------------------------------


 

3.               MISCELLANEOUS

 

3.1                 Entire Agreement This Agreement constitutes the entire
agreement between the Parties and there are no representations, warranties,
understandings or commitments except as provided herein.

 

3.2                 Binding Effect This Agreement shall be binding upon and
shall inure to the benefit of the parties and their respective legal
representatives, successor, and permitted assigns.

 

3.3                 Severability If the application of any term or provision of
this agreement, whether in whole or in part, shall be held invalid or
unenforceable, the remainder of this agreement shall not be affected by such
holdings and shall be fully enforced.

 

3.4                 Counterparts This agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all which together
shall constitute one and the same instrument.

 

3.5                 Governing Law The laws of West Virginia shall govern the
validity and construction of this agreement and any dispute arising out of or
relating to this agreement, without regard to the principles of conflict of
laws.

 

3.6                 Hold Harmless The parties agree that this agreement is being
made as an accommodation to the HBPA, and the HBPA hereby agrees to save and
hold the Track harmless from any and all liabilities which may result from the
execution or operation of this amendment.

 

20

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

ATTEST:

 

MOUNTAINEER PARK, INC.

 

 

 

 

 

 

/S/ JACK SOURS  /S/ JOHN-PAUL LUCCI

 

By:

Jack Sours, President

 

 

 

 

 

 

 

 

MOUNTAINEER PARK HBPA BENEVOLENT TRUST

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

MOUNTAINEER PARK HBPA

 

 

 

/S/ JOHN-PAUL LUCCI

 

By:

/S/ REMBRANDT WRIGHT, President

 

21

--------------------------------------------------------------------------------

 

Linda L Rutledge

 

Sherry J. Dorsey

Executive Secretary

 

Racing Specialist

 

 

 

Phone

(304) 558-2150

 

106 Dee Drive, Suite 2

Fax

(304) 558-6319

 

Charleston, WV 25311

 

STATE OF WEST VIRGINIA

DEPARTMENT OF REVENUE

WEST VIRGINIA RACING COMMISSION

 

Joe Manchin Ill

Governor

 

December 17, 2009

 

Ms. Rose Mary Williams

Director of Racing

Mountaineer Park, Inc.

P.O. Box 358

Chester, West Virginia 26034

 

Dear Ms. Williams:

 

The West Virginia Racing Commission hereby approves the attached list of
import/export sites for 2010.

 

Sincerely,

 

 

Linda L. Rutledge

Executive Secretary

 

LLR/sjd

 

E-Mail Iacyl@mail.wvnetedu  ·  Web Site  www.wvf.state.us/racing

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SIMULCAST AGREEMENT AND SITE APPROVAL

 

Mountaineer Horsemen’s Benevolent & Protective Association, Inc. (the “HBPA”)
hereby authorizes Mountaineer Park, Inc. (the “Track”) to export live
thoroughbred horse races conducted at Track to the attached list of guest sites
and import live thoroughbred and harness horse races and dog races from the
attached list of host sites from January I, 2010 through December 31, 2012 with
the following conditions:

 

(i)                                     That Track will provide to HBPA a list
of proposed simulcast sites, both import and export, that include the name and
location of the entity, and secondary recipients of said entity for export, all
applicable commission rates and the proposed duration of the contracts for the
HBPA’s review;

 

(ii)                                  That fees derived there from shall be
divided according to the mandates of the West Virginia Statutes;

 

(iii)                               That any thoroughbred racetrack approved as
an interstate off-track betting (“OTB”) outlet maintains a contract with the
applicable thoroughbred horsemen’s group as defined in the 1978 Interstate
Horseracing Act;

 

(iii)                               That present circumstances at any approved
OTB outlet do not materially change hereafter such that live thoroughbred
horseracing becomes threatened or adversely affected;

 

(iv)                              That no approved OTB outlet combines with
other OTB outlets to threaten not to, or refuse to purchase interstate
simulcasts except upon similar terms and conditions for purchase being made to
each of any combination of such outlets;

 

(v)                                 That all approved OTB outlets obtain all
other consents or approvals required by the 1978 Interstate Horseracing Act;

 

(vi)                              That Track agrees, upon five (5) days written
notice detailing reasons therefore from the HBPA, to discontinue export/import
of live races to/from any guest/host site that is deemed not to be in good
standing with such site’s local HBPA or the National HBPA, Inc. at the sole and
absolute discretion of the HBPA;

 

(vii)                           That re-disseminating Track’s races to
facilities not named on the attached list is prohibited without the prior
written approval of the HBPA (which approval shall not be unreasonably withheld)
and the Track;

 

23

--------------------------------------------------------------------------------


 

(viii)                        That Track agrees to provide a copy of all
contracts, with host/guest tracks and their sites to the HBPA;

 

(ix)                                That HBPA agrees that from time to time the
Track may choose to add new sites to that attached list of guest/host sites and
may do so with written approval of the HBPA, which approval shall not be
unreasonably withheld;

 

(x)                                   That if the HBPA disapproves any new sue
not present on the attached guest site list, it must provide written notice of
its objection to the Track within 5 days of its receipt, and also provide
detailed written reasons therefore

 

HBPA expressly reserves the right to rescind this consent hereafter should any
of the foregoing conditions be violated.

 

/S/ REMBRANDT WRIGHT

 

/S/ ROSE MARY WILLIAMS

Rembrandt Wright, President

 

Rose Mary Williams

Mountaineer HBPA

 

Director of Racing/Corporate Secretary

 

24

--------------------------------------------------------------------------------


 

[g359742kc05i001.gif]

 

25

--------------------------------------------------------------------------------


 

[g359742kc05i002.gif]

 

26

--------------------------------------------------------------------------------
